                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

KEVIN IMMEL,
#660654                                                                         PLAINTIFF

V.                          CASE NO. 3:19-cv-221-KGB-BD

DOYLE RAMEY, et al.                                                         DEFENDANTS


            INITIAL ORDER FOR PRO SE PRISONER-PLAINTIFFS

      You have filed this federal civil rights lawsuit pro se, that is, without the help of a

lawyer. There are rules and procedures that you must follow in order to proceed with

your lawsuit, even though you are not a lawyer.

      First: Follow All Court Rules. You must comply with the Federal Rules of Civil
      Procedure as well as Local Rules for the Eastern District of Arkansas. Copies of
      rules can be found in the prison library.

      Local Rule 5.5(c)(2) explains requirements for plaintiffs, like you, who are not
      represented by a lawyer:

             1.     You must promptly notify the Clerk and the other parties in the case
                    of any change in address. You must inform the Court if you are
                    transferred from one unit to another. Notifying the Court of your
                    change in address is especially important if you are released from
                    custody while your lawsuit is pending. If you do not keep the Court
                    informed as to your current address, your lawsuit can be dismissed.
             2.     You must monitor the progress of your case and prosecute the case
                    diligently.
             3.     You must sign all pleadings and other papers filed with the Court,
                    and each paper you file must include your current address.
             4.     If you fail to timely respond to a Court order directing action on your
                    part, the case may be dismissed, without prejudice.

      Second: Pay the Filing Fee. Every civil case filed by a prisoner - including this
      one - requires the plaintiff to pay a filing fee, either at the beginning of the lawsuit
      or, if he cannot afford to pay the entire fee in a lump sum, by applying to proceed
         in forma pauperis (IFP) and paying the fee in monthly installments. You have
         filed all required documents for IFP status. Your IFP motion (docket entry #1),
         therefore, is GRANTED.

         Based on balances in your jail trust account, the Court will not assess an initial
         payment. Your custodians, however, will collect the $350.00 filing fee by
         deducting monthly payments equal to 20% of the preceding month’s income
         credited to your prison trust account each time the amount in the account exceeds
         $10.00. The entire $350.00 filing fee must be paid, even if the lawsuit is dismissed
         before trial. Your custodian should clearly identify monthly payments by the name
         and number assigned to this action.

         Third: No Right to Appointed Counsel. This is a civil case. Unlike criminal
         cases, there is no right to have an appointed lawyer in a civil case. If your case
         proceeds to a trial, however, a lawyer may be appointed to assist you before trial.

         Fourth: Do Not File Your Discovery Requests. Discovery requests, such as
         interrogatories and requests for documents, are not to be filed with the Court.
         Instead, discovery requests should be sent to counsel for the defendant (or directly
         to the defendant if he or she is not represented by a lawyer). No discovery should
         be sent to a defendant until after that defendant has been served with the
         complaint.

         Fifth: Do Not Send Documents to Court Except in Two Situations. You may
         send documents or other evidence to the Court only if attached to a motion for
         summary judgment or in response to a motion for summary judgment; or if the
         Court orders you to send documents or other evidence.

         Sixth: Provide a Witness List. If your case is set for trial, as your trial date
         approaches, you will be asked to provide a witness list. After reviewing the
         witness list, the Court will subpoena necessary witnesses.

         The Clerk of the Court is directed to send a copy of this Order to the Administrator

of the Poinsett County Detention Center, 1500 Justice Drive, Harrisburg, Arkansas

72432.




                                                2
IT IS SO ORDERED, this 13th day of August, 2019.


                               ___________________________________
                               UNITED STATES MAGISTRATE JUDGE




                                 3
